Citation Nr: 1334969	
Decision Date: 10/31/13    Archive Date: 11/06/13

DOCKET NO.  11-22 563	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Atlanta, Georgia


THE ISSUES

1.  Entitlement to an initial evaluation in excess of 10 percent for a digestive disorder, characterized as hemorrhoids.    

2.  Entitlement to an initial evaluation in excess of 10 percent for a respiratory disorder, characterized as chronic sinusitis.

3.  Entitlement to a total disability rating based on individual unemployability (TDIU).


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran
ATTORNEY FOR THE BOARD

E. Woodward Deutsch, Counsel


INTRODUCTION

The Veteran served on active duty from May 1984 to May 1989. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from May 2009 and December 2010 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Atlanta, Georgia.

In July 2011, during the pendency of this appeal, the RO increased the Veteran's digestive disorder rating from noncompensable to 10 percent disabling, effective May 28, 2010 (the effective date for the initial award of service connection).  However, insofar as this does not represent a full grant of the benefits sought on appeal, the claim for entitlement to an increased rating remains pending.  See AB v. Brown, 6 Vet. App. 35, 38 (1993).

In November 2012, the Veteran testified at a video-teleconference hearing before the undersigned.  A transcript of the proceeding has been associated with the claims file.  

In May 2013, the Board remanded the above-captioned issues for additional development.  At that time, the Board also remanded a claim of entitlement to service connection for migraine headaches.  Thereafter, in an August 2013 rating decision, service connection for migraine headaches was granted.  Accordingly, the Board considers her claim for migraine headaches to be fully resolved, and therefore, outside the scope of this appeal.  See Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997) (holding that where an appealed claim for service connection is granted during the pendency of the appeal, a second Notice of Disagreement must thereafter be timely filed to initiate appellate review of the claim concerning 'downstream' issues, such as the compensation level assigned for the disability and the effective date); see also 38 C.F.R. § 20.200 (2013).

The Board finds that further evidentiary development is needed with respect to the Veteran's respiratory disorder and TDIU claims.  Accordingly, those issues are addressed in the REMAND portion of the decision below and are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.

Please note this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  38 U.S.C.A. § 7107(a)(2) (West 2002).


FINDINGS OF FACT

1.  Since the effective date of service connection, the Veteran's digestive disorder has included external and internal hemorrhoids that are productive of anal fissures.

2.  Since the effective date of service connection, the Veteran's digestive disorder has also included symptoms of irritable colon syndrome, which most closely approximates frequent episodes of bowel disturbance with abdominal distress.

3.  Since the effective date of service connection, the Veteran's digestive disorder has also included symptoms of impaired sphincter control, which most closely approximates occasional moderate fecal leakage.

4.  Since the effective date of service connection, the Veteran's digestive disorder has not presented an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization so as to render the application of the regular schedular standards impracticable.



CONCLUSIONS OF LAW

1.  The criteria for a maximum schedular disability rating of 20 percent for a digestive disorder manifested by hemorrhoids have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, Diagnostic Code (DC) 7336 (2013).

2.  The criteria for a separate schedular disability rating of 10 percent, but no higher, for a digestive disorder manifested by symptoms of irritable colon syndrome have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, DC 7319 (2013).

3.  The criteria for a separate schedular disability rating of 10 percent, but no higher, for a digestive disorder manifested by symptoms of impaired sphincter control have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.2, 4.3, 4.7, 4.10, 4.114, DC 7332 (2013).

4.  The criteria for referral for consideration of an initial increased rating for the Veteran's digestive disorder on an extraschedular basis have not been met.  38 C.F.R. § 3.321(b)(1) (2013). 


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The Veteran seeks higher initial disability ratings for a digestive disorder (characterized as hemorrhoids) and a respiratory disorder (characterized as sinusitis).  She further contends that these disorders, in tandem with her other service-connected disabilities, preclude gainful employment and, thus, warrant the assignment of a TDIU.  While the Board agrees that additional compensation is proper for the Veteran's digestive disorder, it finds that the other issues are not yet ready for adjudication, as discussed in further detail below. 

At the outset of its discussion, the Board notes that it has thoroughly reviewed the lay and medical evidence in the Veteran's claims file.  Although the Board has an obligation to provide reasons and bases supporting its decision, there is no need to discuss every piece of evidence submitted by the Veteran or on her behalf.  See Newhouse v. Nicholson, 497 F.3d 1298, 1302 (Fed. Cir. 2007); Gonzalez v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000) (holding that the Board must review the entire record, but does not have to discuss each piece of evidence).  The analysis below focuses on the most salient and relevant evidence, and on what this evidence shows or fails to show, with respect to the Veteran's initial increased rating claim.  The Veteran should not assume that the Board has overlooked pieces of evidence that are not explicitly discussed herein.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) (noting that the law requires only that the Board address its reasons for rejecting evidence favorable to the appellant).

I.  Duties to Notify and Assist

Prior to reaching the merits of the Veteran's appeal, the Board finds that VA has met its duties to notify and assist under the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2002 & Supp. 2012); Honoring America's Veterans and Caring for Camp Lejeune Families Act of 2012, Pub. L. No. 112-154, §§ 504, 505, 126 Stat. 1165, 1191-93; 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326(a) (2013).  
The VCAA, in pertinent part, requires that VA notify the claimant and his or her representative of any information, and any medical or lay evidence, not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002); 38 C.F.R. § 3.159(b) (2013); Quartuccio v. Principi, 16 Vet. App. 183 (2002).  VCAA notice requirements apply to all five elements of a service connection claim: (1) veteran status; (2) existence of a disability; (3) a connection between the Veteran's service and the disability; (4) degree of disability; and (5) effective date of the disability.  Dingess/Hartman v. Nicholson, 19 Vet. App. 473, 484-86 (2006), aff'd, 483 F.3d 1311 (Fed. Cir. 2007).  VCAA notice should be provided to a claimant before the agency of original jurisdiction (AOJ) renders its initial unfavorable decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  

In this case, the record reflects that, in an August 2010 letter, the Veteran was notified of the evidence needed to establish service connection for a digestive disorder (claimed as hemorrhoids).  Service connection was later granted, and the Veteran appealed the initial disability rating.  When service connection has been established and an initial rating and effective date have been assigned, the claim is considered substantiated, thus rendering the question of notice under 38 U.S.C.A. § 5103(a) moot because the purpose that such notice was intended to serve has been fulfilled.  Dingess/Hartman, supra, at 490; Dunlap v. Nicholson, 21 Vet. App. 112 (2007).  Accordingly, the Board finds that VA has satisfied its duty to notify with respect to the Veteran's digestive disorder claim, which is the only issue decided herein.  38 C.F.R. § 3.159(b) (2013).

As for the duty to assist, the AOJ has obtained the Veteran's complete service treatment records, as well as all available post-service treatment records relevant to her digestive disorder claim.  VA has also provided her with three examinations assessing her digestive disorder.  Significantly, the Veteran has not alleged, and the record has not otherwise shown, that any additional records remain outstanding that are needed to decide that claim.  In this regard, the Board acknowledges that the claims file does not contain any records pertaining to the Veteran's 1989 rectal sphincter surgery, which she referenced at her most recent VA examination.  See August 2013 VA Anus and Rectum Examination Report at 13.  However, the Veteran has expressly indicated that those surgical records, which long predate her award of service connection, are no longer available.  Id.  Moreover, she has not contended that those records are pertinent to her appeal, and there is no other evidence that suggests that is the case.  Accordingly, the Board finds that efforts to obtain such records would only burden VA, rather than benefit the Veteran, and should therefore not be undertaken.  See Sondel v. West, 13 Vet. App. 213, 221 (1999).  In support of this determination, the Board notes that the duty to assist does not include searching for evidence, which even if obtained, would make no difference in the end result.  Allday v. Brown, 7 Vet. App. 517, 526 (1995) (quoting Colvin v. Derwinski, 1 Vet. App. 171 (1991); see also Soyini v. Derwinski, 1 Vet. App. 541 (1991) (declining to require strict adherence to technical requirements and impose additional burdens on VA when there was no benefit flowing to the claimant).  Moreover, the Board considers it significant that, in a recent request to expedite the appeal, the Veteran denied having any additional records or other information regarding her digestive disorder claim.  See Expedited Processing Request received on September 9, 2013.  

Moreover, the Board is satisfied that the AOJ has substantially complied with its May 2013 remand directives.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); Stegall v. West, 11 Vet. App. 268 (1998).  The Board notes that, in its May 2013 remand, it directed the AOJ to obtain all records related to the Veteran's treatment for hemorrhoids from the Atlanta, Georgia VAMC; send the Veteran a letter requesting that she provide information regarding any previously filed claim(s) for state disability benefits, and attempt to obtain any documents and/or evidentiary material pertaining to such claim(s); make arrangements to obtain copies of all documents and/or evidentiary material pertaining to the Veteran's application(s) for Social Security Administration disability benefits; schedule the Veteran for an examination to assess the current nature, extent, and severity of her service-connected digestive disorder; and after undertaking any additional development deemed necessary, readjudicate the Veteran's claim.  In this regard, the Board notes that, in August 2013, the Veteran was afforded a VA examination assessing the current nature, extent, and severity of her service-connected digestive disorder.  Since that time, the Veteran has not alleged that her service-connected digestive disorder has worsened, nor has she contended that the August 2013 examination was otherwise inadequate to decide her digestive disorder claim.  See Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).  Thus, with respect to that issue, the Board is satisfied that the AOJ has substantially complied with the Board's May 2013 remand request for an updated VA examination.  See Stegall, 11 Vet. App. at 271.  

The Board also finds that the AOJ has substantially complied with the other remand directives concerning the Veteran's digestive disorder claim.  Id.  As described above, those directives have included procuring records and undertaking other evidentiary development.  The AOJ has completed the requested development to the extent possible.  Therefore, the Board is satisfied that there has been substantial, if not total, compliance with the terms of its latest remand.  See Dyment v. West, 13 Vet. App. 141, 146-47 (1999); D'Aries v. Peake, 22 Vet App. 97, 105 (2008) (discussing situations when it is acceptable, instead, to have "substantial" compliance, even if not "exact," total," or "complete" compliance, per se).

As a final matter regarding the duty to assist, the Board observes that the Veteran has had the opportunity to testify in support of her digestive disorder claim during the November 2012 hearing.  38 C.F.R. § 20.700(a) (2013).  The transcript of that proceeding reflects that the undersigned set forth the issue on appeal at the start of the hearing, then focused on the elements required to substantiate that claim.  The undersigned also sought to identify any further development that was required, for example, by eliciting testimony from the Veteran regarding her worsening hemorrhoids symptomatology.  See Board Hearing Tr. at 8-10.  Through these actions, which later prompted the Board to remand for an updated VA examination, the undersigned satisfied the duties of a Veterans Law Judge to explain fully the issue on appeal and suggest the submission of evidence that may have been overlooked.  See Bryant v. Shinseki, 23 Vet. App. 488, 492 (2010) (holding that the requirements of 38 C.F.R. § 3.103(c)(2) apply to a hearing before the Board).  The Veteran has not alleged, and the evidence has not otherwise shown, that the undersigned failed to comply with 38 C.F.R. § 3.103(c)(2) or committed other prejudicial error.  Moreover, there is no indication that the Veteran was otherwise denied due process during her Board hearing.  

In light of the foregoing, the Board finds that the duties to notify and assist have been satisfied with respect to the matter decided herein and, thus, appellate review may now proceed without prejudice to the Veteran.  See Bernard v. Brown, 4 Vet. App. 384, 394 (1993).

II.  Increased Ratings

The Veteran, in written statements and testimony before the Board, essentially contends that her digestive disorder is worse than contemplated by her initial 10 percent rating.  That evaluation was assigned pursuant to the VA Schedule for Rating Disabilities (Rating Schedule), which is comprised of separate diagnostic codes that identify the various disabilities for which VA benefits have been established.  Each service-connected disability is rated by comparing its symptoms with the criteria listed in the VA Rating Schedule, which is based, as far as practicably can be determined, on average impairment in earning capacity.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § Part 4 (2013).  Where there is a question as to which of two ratings shall be applied, the higher rating will be assigned if the disability picture more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).

Where, as here, entitlement to compensation has already been established and an increase in the disability rating is at issue, the present level of disability is of primary concern.  Francisco v. Brown, 7 Vet. App. 55 (1994).  The Board will also consider entitlement to staged ratings to compensate for periods since the date of service connection when the disability may have been more severe than at other periods of the appeal.  See Fenderson v. West, 12 Vet. App. 119, 126-127 (1999).  When rating a service-connected disability, the entire history must be considered.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

In considering the appropriate rating to assign in a particular case, when the effects of a service-connected disability have not been clinically disassociated from those of a non-service-connected disorder, all relevant signs and symptoms must be attributed to the service-connected disability.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998) (citing 61 Fed. Reg. 52,698 (1996)) (indicating that the Board is precluded from differentiating between symptomatology attributed to a nonservice-connected disability and a service-connected disability in the absence of medical evidence that does so, although the Board may not ignore such distinctions where they appear in the medical record).

Additionally, the anti-pyramiding provision of 38 C.F.R. § 4.14 directs that the evaluation of the 'same disability' or 'same manifestation' under various diagnoses is to be avoided.  Indeed, in Esteban v. Brown, 6 Vet. App. 259 (1994), the United States Court of Appeals for Veterans Claims (Court) has held that, for purposes of determining whether an appellant is entitled to separate ratings for different problems or residuals of an injury, such that separate evaluations do not violate the prohibition against pyramiding, the critical element is that none of the symptomatology for any one of the conditions is duplicative of or overlapping with the symptomatology of the other two conditions.

Of particular relevance in the instant case are the special provisions governing diseases of the digestive system, especially within the abdomen, which, while differing in the site of pathology, produce a common disability picture characterized by varying degrees of abdominal distress or pain, anemia and disturbances in nutrition.  Consequently, certain coexisting diseases in this area, as indicated in the instruction under the title "Diseases of the Digestive System," do not lend themselves to distinct and separate disability ratings without violating the fundamental principle relating to pyramiding.  38 C.F.R. §§ 4.14, 4.113 (2013).  Specifically, ratings under DCs 7301 to 7329 (inclusive), 7331, 7342, and 7345 to 7348 (inclusive), will not be combined with each other.  38 C.F.R. § 4.114 (2013).
Rather, with regard to these diagnostic codes, a single rating will be assigned under the diagnostic code that reflects the predominant disability picture, with elevation to the next higher evaluation where the severity of the overall disability warrants such elevation.  Id.  

Notwithstanding the provisions regarding the avoidance of pyramiding, the Board notes that it is possible for a claimant to have separate and distinct manifestations attributable to the same digestive disease or injury, which would permit a rating under several diagnostic codes.  The critical element permitting the assignment of multiple ratings under several diagnostic codes is that none of the symptomatology for any one of the conditions is duplicative or overlapping with the symptomatology of the other condition.  38 C.F.R. §§4.14, 4.25 (2013); Esteban, 6 Vet. App. at 261-62.  

In this case, the Veteran's digestive disorder has historically been rated under 38 C.F.R. § 4.114, DC 7336, which pertains to hemorrhoids.  While treated extensively for that disorder, however, she also has reported other digestive symptoms - specifically, irritable bowel syndrome and impairment of sphincter control, which are contemplated under different provisions of the VA Rating Schedule.  See VA examination reports dated in October 2010, April 2012, and August 2013.  Moreover, both the Veteran's VA treatment records and the report of her initial October 2010 VA examination reflect a clinical history of constipation and painful bowel movements.  Tellingly, a VA treating provider indicated in a January 2012 clinical note that those symptoms share a common etiology with the Veteran's hemorrhoids insofar as both "more likely than not" had their onset during her active military service.  

The Veteran is not separately service-connected for irritable bowel syndrome or impairment of sphincter control, nor has either condition been clinically dissociated from her hemorrhoids.  Thus, pursuant to the dictates of Mittleider, those conditions and their underlying symptomatology must be considered in support of her current claim.  See Mittleider, 11 Vet. App. at 182.  Indeed, such consideration is proper given that irritable bowel syndrome and impairment of sphincter control are rated under DCs 7319 and DC 7332, which may be combined with DC 7336.  Separate ratings under DC 7319 and 7332 may likewise be assigned concurrently without violating the rule against pyramiding.  38 C.F.R. §§4.14, 4.25 (2013); Esteban, 6 Vet. App. at 261-62.  Accordingly, the Board must now consider whether the Veteran is entitled to an increased rating under DC 7336, as well as whether she is entitled to one or more separate compensable ratings under DCs 7319 and 7332.  38 C.F.R. § 4.114, DCs 7319, 7332, 7336 (2013).  In making this determination, the Board notes that the assignment of a particular diagnostic code is "completely dependent on the facts of a particular case," and, in this case, the facts do not show that there is any other provision of the VA Rating Schedule that is applicable to the Veteran's digestive disorder.  See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  

	A.  DC 7336

Diagnostic Code 7336 evaluates external or internal hemorrhoids on the basis of fissures and related symptoms.  This code contemplates a 10 percent rating for large or thrombotic hemorrhoids, which are irreducible and productive of excessive redundant tissue; and a maximum 20 percent rating for hemorrhoids that are manifested by persistent bleeding and secondary anemia, or fissures.  38 C.F.R. § 4.114, DC 7336. 

The Board finds that, since the date of service connection, the Veteran's digestive disorder has most closely approximated the criteria for a 20 percent rating under DC 7336.  The record reflects that she has been treated extensively for rectal pain and related symptoms associated with hemorrhoids.  Notably, an August 2009 VA treatment note documents the presence of two external hemorrhoids, with a possible anal fissure.  Additionally, a December 2009 note reveals a history of swollen and painful hemorrhoids persisting over several months.  Other VA treatment records generated during the appeal show that the Veteran's hemorrhoids have been frequently recurring, generally internal in nature, and unaccompanied by bleeding or anemia.  In this regard, an August 2011 treatment note indicates that, while the Veteran has a history of anemia, her underlying symptoms have resolved since she stopped menstruating.

In addition to frequent outpatient treatment, the Veteran has been afforded three VA digestive disorder examinations, which have specifically addressed her hemorrhoidal symptoms.  The report of the initial examination, administered in October 2010, reveals that she was found to have external, reducible hemorrhoids, which were unaccompanied by bleeding, anemia, or fissures.  A follow-up VA examination report, prepared in April 2012, reflects largely the same symptoms, but expressly notes that her hemorrhoids were at that time productive of anal fissures at the 11:00 position.  Conversely, the report of the third and final VA examination, in August 2013, shows the Veteran's anal fissures to have resolved, and characterizes her hemorrhoids as mild to moderate, with no sign of bleeding or anemia.

Notwithstanding the lack of clinical findings of anal fissures during much of the appeal, the Board observes that there is a wealth of lay evidence supporting the existence of these symptoms.  Indeed, the Veteran has repeatedly told her VA treating providers and examiners that she suffers from severe pain and discomfort arising from tears created by her anal fissures.  Moreover, she has attested to a long history of such fissure tears during her November 2012 hearing, indicating that she had planned to have surgery to repair them, but decided against the procedure because of her recent hysterectomy.  See Board Hearing Tr. at 8.

As noted above, a 20 percent disability rating is warranted for external or internal hemorrhoids that are accompanied by persistent bleeding and secondary anemia, or fissures.  In this case, the Board recognizes that the Veteran's hemorrhoids have not been shown to encompass either persistent bleeding or anemia, and that her anal fissures, while expressly noted during the April 2012 VA examination, have been absent at other times throughout the appeal.  Nevertheless, the Board considers it significant that the Veteran has repeatedly complained of rectal pain and discomfort associated with her anal fissure tears.  She is competent to report such symptoms, which are capable of lay perception.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994) (finding a layperson competent to testify to that which is actually observed and comes through the use of the five senses).  Moreover, given that her hemorrhoids have been clinically documented to be recurring in nature, the Board is unable to determine with certainty that the anal fissures detected by the April 2012 examiner have permanently resolved.  Similarly, the Board is unable to conclude that the Veteran's fissures have been present only during one or more discrete stages of the appeal.  Indeed, to draw such a conclusion would require independent medical judgment that lies beyond the Board's purview.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).  Nevertheless, as a finder of fact, the Board is permitted - and is indeed required - to make inferences based upon the current record and to resolve reasonable doubt in the Veteran's favor.  38 U.S.C.A. § 5107 (West 2002); 38 C.F.R. § 4.3 (2013).  

Thus, affording the Veteran the benefit of the doubt, the Board concludes that, throughout this appeal, her service-connected disability has been recurrently productive of fissures, and therefore, has warranted an initial 20 percent rating under DC 7336, which is the maximum evaluation available under this code.  

	B.  DC 7319

Turning to the Veteran's irritable bowel syndrome symptomatology, Diagnostic Code 7319 evaluates symptoms of irritable colon syndrome on the basis of bowel disturbance.  Under this code, a 10 percent disability rating is warranted for moderate symptoms, with frequent episodes of bowel disturbance with abdominal distress; a 30 percent disability rating (the highest available under this code), is warranted for severe symptoms, including frequent diarrhea, or alternating diarrhea and constipation, with more or less constant abdominal distress.  38 C.F.R. § 4.114, DC 7319 (2013).  In this regard, the Board notes that the terms "mild," "moderate," and "severe" are not defined in the Rating Schedule; thus, rather than applying a mechanical formula, VA must evaluate all the evidence to the end that its decisions are equitable and just.  38 C.F.R. § 4.6 (2013).

The Board concludes that the Veteran's digestive disorder has been associated with numerous complaints and clinical findings of diarrhea and related symptoms, which most nearly resemble the criteria for a 10 percent rating under the applicable diagnostic code.  While cognizant that the term "moderate" is not defined by the Rating Schedule, the Board considers it an apt descriptor for the Veteran's aforementioned symptoms.  In making this determination, the Board notes that the Veteran has been shown to have a history of irritable bowel syndrome.  Specifically, her VA medical records, dated in March 2011, July 2012, December 2012, and February 2013, reflect extensive outpatient treatment for irritable bowel syndrome symptoms, such as abdominal distress and frequent diarrhea.  Conversely, the Veteran's other VA outpatient treatment records are negative for diarrhea, and this particular ailment is likewise absent from her VA examination reports.  However, her October 2010 VA rectal examination does contain subjective complaints of other digestive abnormalities, including a "nagging feeling to empty [the Veteran's] bowel," swelling, and painful bowel movements.  Similarly, at her August 2013 VA examination, the Veteran reported daily rectal pain and swelling.  On this record, the Board concludes that the Veteran has experienced frequent episodes of bowel disturbance with abdominal distress, as is expressly contemplated by the criteria for a 10 percent disability rating.  38 C.F.R. § 4.114, DC 7319 (2013).  

Significantly, however, the Board finds that a higher rating of 30 percent is not warranted since at no time during the appeal has the Veteran been found to have severe diarrhea, or alternating diarrhea with constipation and more or less constant abdominal distress.  To the contrary, her diarrhea and related symptoms have been clinically absent at various times since the date of service connection and, thus, cannot be regarded as "more or less constant" or severe.

Accordingly, the Board finds that a separate 10 percent rating under 38 C.F.R. § 4.114, DC 7319, but not higher, is equitable and just in the Veteran's case.  38 C.F.R. § 4.6 (2013).  

	C.  DC 7332

Finally, turning to the Veteran's impairment of sphincter control symptomatology, Diagnostic Code 7332 evaluates impairment of sphincter control of the rectum and anus on the basis of fecal leakage.  This code provides for a 10 percent disability rating for constant slight, or occasional moderate leakage; a 30 percent rating for occasional involuntary bowel movements, necessitating wearing of a pad; a 60 percent rating for extensive leakage and fairly frequent involuntary bowel movements; and a total (100 percent) rating for complete loss of sphincter control.  38 C.F.R. § 4.114, DC 7332 (2013).  

The Board concludes that the Veteran's digestive disorder has been associated with a history of impaired sphincter control, which most nearly resembles the criteria for a 10 percent rating under the applicable diagnostic code.  Again, while cognizant that the term "moderate" is not defined by the Rating Schedule, the Board considers it an apt descriptor for the Veteran's aforementioned symptoms.  In making this determination, the Board notes that her October 2010 VA examination report contains subjective complaints of perianal discharge and smelly discharge.  Additionally, at her April 2012 VA rectal examination, she was noted to have mild stool leakage in the area of the hemorrhoids.  Further, at her August 2013 examination, she reported leakage of stool if she passes gas.  Finally, on her most recent VA examination and at other times throughout the appeal, the Veteran has been noted to have a history of impaired sphincter control, manifested by fecal leakage.  On this record, the Board concludes that the Veteran has experienced occasional moderate leakage, as is expressly contemplated by the criteria for a 10 percent disability rating.  38 C.F.R. § 4.114, DC 7332 (2013).  

Significantly, however, at no time, have the Veteran's symptoms been noted to be so severe as to necessitate the wearing of pads, nor have there been any complaints or clinical findings of extensive fecal leakage, frequent involuntary bowel movements, or complete loss of sphincter control.  Rather, the record reflects that the Veteran's disability has been at most productive of occasional, moderate fecal leakage.   

Accordingly, the Board finds that a separate 10 percent rating under 38 C.F.R. § 4.114, DC 7332, but not higher, is equitable and just in the Veteran's case.  38 C.F.R. § 4.6 (2013).  

	D.  Extraschedular Consideration 

The Board must also consider whether to refer the Veteran's digestive disorder claim for extraschedular consideration.  See Fisher v. Principi, 4 Vet. App. 57, 60 (1993).  According to the applicable regulation, an extraschedular disability rating is warranted if the case presents such an exceptional or unusual disability picture with such related factors as marked interference with employment or frequent periods of hospitalization that would render impractical the application of the regular schedular standards.  See 38 C.F.R. § 3.321(b)(1) (2013); Fanning v. Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet. App. 111, 115 (2008), there is a three-step inquiry for determining whether a claimant is entitled to an extraschedular rating.  First, the Board must determine whether the evidence presents such an exceptional disability picture that the available schedular evaluations for that service-connected disability are inadequate.  Second, if the schedular evaluation does not contemplate the level of disabling symptomatology and is therefore found to be inadequate, the Board must then determine whether the claimant's disability picture exhibits other related factors such as those provided by the regulation as "governing norms."  Third, if the Rating Schedule is inadequate to evaluate a veteran's disability picture and that picture has attendant thereto related factors such as marked interference with employment or frequent periods of hospitalization, then the case must be referred to the VA Under Secretary for Benefits or the Director of the Compensation and Pension Service to determine whether, to accord justice, the veteran's disability picture requires the assignment of an extraschedular rating.

In this case, the Veteran has neither contended, nor does the evidence of record otherwise show, that her digestive disorder symptomatology of hemorrhoids with anal fissures, diarrhea, and/or fecal leakage are productive of functional impairment beyond that contemplated by the Rating Schedule.  In making this determination, the Board considers it significant that the schedular criteria used to rate her service-connected disability expressly contemplate functional loss based upon internal and external hemorrhoids, frequent episodes of bowel disturbance with abdominal distress, and moderate fecal leakage.  38 C.F.R. § 4.114, DC 7319, 7332, 7336 (2013).  Additionally, the Board observes that neither the Veteran nor her representative has expressly raised the matter of entitlement to an extraschedular evaluation.  To the contrary, the parties' contentions have been limited to those discussed above, i.e., that her digestive symptoms are more severe than reflected by her initial 10 percent disability rating.  See Brannon v. West, 12 Vet. App. 32 (1998) (noting that while the Board must interpret a claimant's submissions broadly, the Board is not required to conjure up issues that were not raised by the claimant).  Moreover, the Veteran and her representative have not identified any factors that may be considered exceptional or unusual with respect to her service-connected digestive disorder and the Board has been similarly unsuccessful.  Rather, there has been no unusual clinical picture presented, nor any other factor that has taken her service-connected digestive disorder outside the usual rating criteria.

Accordingly, the Board finds that the overall record does not show that the Veteran's service-connected digestive disorder, standing alone, undermines her occupational and social functioning to an extent that exceeds the parameters of the Rating Schedule.  Therefore, the Board finds that the evidence does not support the proposition that the Veteran's digestive disorder presents such an exceptional or unusual disability picture as to render impractical the application of the regular schedular standards and warrant assignment of an extraschedular rating under 38 C.F.R. § 3.321(b)(1) (2013).

In reaching the above determinations, the Board remains sympathetic to the Veteran and does not doubt that she sincerely believes that her service-connected digestive disorder warrants even higher ratings than have been assigned herein.  In addition, the Board recognizes that the Veteran is competent to report tangible symptoms associated with her service-connected disability.  See Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Indeed, that is why the Board has based the above rating assignments, in part, on the Veteran's own lay assertions of rectal pain and discomfort due to anal fissures, as well as frequent bouts of diarrhea and occasional bouts of fecal leakage.  The Board acknowledges that the Veteran is also competent to offer opinions on medical issues that fall within the realm of common knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011).  However, she has not demonstrated the expertise to opine as to the overall nature and severity of her digestive disorder within the context of the applicable rating criteria.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007) (noting that lay persons are not competent to diagnose cancer).  To the contrary, such matters require specialized clinical knowledge to resolve.  Thus, to the extent that she alleges that additional VA compensation is warranted for her service-connected disability, her contentions are outweighed by the probative assessments of her VA treating providers and examiners, upon which the Board has relied in determining the most appropriate overall rating assignment in this case.  

In sum, the weight of the competent and credible evidence shows that the Veteran's digestive disorder has met the criteria for a maximum 20 percent rating under DC 7336 and separate ratings of 10 percent, but no higher, under DCs 7319 and 7332.
The Board has considered the assignment of staged ratings, but has ultimately concluded that the evaluations assigned herein have most nearly approximated the severity of her digestive disorder since the date of service connection.  See Fenderson, 12 Vet. App. at 126-127.  In arriving at this decision, the Board has afforded the Veteran every reasonable benefit of the doubt.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. §§ 3.102, 3.400 (2013).



ORDER

Entitlement to an initial disability rating of 20 percent, but no higher, for a digestive disorder manifested by hemorrhoids is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a separate disability rating of 10 percent, but no higher, for a digestive disorder manifested by symptoms of irritable colon syndrome is granted, subject to the laws and regulations governing the award of monetary benefits.

Entitlement to a separate disability rating of 10 percent, but no higher, for a digestive disorder manifested by symptoms of impaired sphincter control is granted, subject to the laws and regulations governing the award of monetary benefits.


REMAND

The Veteran also seeks entitlement to an initial increased rating for her service-connected respiratory disorder (characterized as sinusitis), as well as entitlement to a TDIU.  Before the Board may reach the merits of those claims, however, further development is needed.  38 C.F.R. § 19.9 (2013). 

I.  Clarifying Opinion 

In its May 2013 Remand, the Board directed that the Veteran undergo a VA examination, in pertinent part, to identify and describe in detail all manifestations of the Veteran's chronic sinusitis.  During the requested VA examination, which was conducted in August 2013, the Veteran's service-connected respiratory disability was found to encompass not only sinusitis, but also allergic rhinitis and related respiratory symptoms.  In addition, the August 2013 VA examiner noted that, in May 2013, the Veteran had been prescribed antibiotics for "mild asthma exacerbation with possible bronchitis."  

The above findings are significant because allergic rhinitis and bronchial asthma, while listed in the same section of the Rating Schedule as sinusitis, are evaluated under different rating criteria.  Indeed, whereas sinusitis is evaluated under DCs 6510 through 6514, rhinitis and bronchial asthma are rated under DCs 6522 and 6602, respectively.  38 C.F.R. § 4.97, DCs 6510 to 6514, 6522, 6602 (2013).  It follows that, if the Veteran's service-connected respiratory disorder encompasses symptoms of sinusitis, allergic rhinitis, and bronchial asthma, then it must be evaluated according to all of the aforementioned codes.  Id.  Such an evaluation requires information that is not currently of record.  

In this regard, the Board observes that although the August 2013 examiner rendered findings responsive to DCs 6510 to 6514 and DC 6522, she declined to address the criteria for bronchial asthma (i.e., the criteria listed under DC 6602), which is predicated on pulmonary function testing (PFT).  In the absence of any PFT results, or any medical opinion distinguishing the effects of the Veteran's service-connected disability from her bronchial asthma symptoms, the Board is unable to determine whether additional compensation is warranted for such symptomatology.  

Accordingly, the Board finds that the August 2013 VA examination report does not contain sufficient detail to make a decision on the Veteran's claim and is therefore inadequate for rating purposes.  See 38 C.F.R. § 4.2 (2013) (noting that if the examination report does not contain sufficient detail, it is incumbent upon the rating board to return the report as inadequate for evaluation purposes); see also Barr v. Nicholson, 21 Vet. App. 303, 311 (2007) (holding that once VA undertakes efforts to provide examinations, it must ensure their adequacy).  Therefore, to ensure substantial compliance with the Board's prior remand directives, the Veteran's claim should be remanded for a clarifying opinion.  See Stegall, 11 Vet. App. at 271.  

II.  TDIU

The Veteran's pending respiratory claim has a direct bearing on whether she is entitled to a TDIU, and thus, the Board considers those issues to be inextricably intertwined.  As such, the issue of entitlement to a TDIU must be deferred pending the adjudication of the Veteran's respiratory disorder claim.  See Harris v. Derwinski, 1 Vet. App. 180, 183 (1991) (two issues are 'inextricably intertwined' when they are so closely tied together that a final Board decision cannot be rendered unless both issues have been considered).  

Moreover, the Board finds that a medical opinion is warranted with respect to the Veteran's TDIU claim.  Friscia v. Brown, 7 Vet. App. 294 (1995) (VA has a duty to supplement the record by obtaining an opinion as to the effect of a claimant's service-connected disabilities on his or her ability to secure or follow a substantially gainful occupation).  The Board recognizes that previous VA examinations have addressed the occupational impairment attributable to the Veteran's hemorrhoids and sinusitis as stand-alone disorders.  However, no expert opinion has yet been obtained as to whether all of her service-connected disabilities, either singularly or jointly, render her unable to obtain or maintain gainful employment.  Accordingly, such an opinion should be elicited on remand.  The requested opinion should take into account the recent changes in the Veteran's overall service-connected disability picture - specifically, her award of service connection for migraine headaches and the increased disability ratings granted herein - as well as all pertinent development undertaken pursuant to this remand.

III.  VA Treatment Records 

Finally, as it appears that the Veteran is receiving ongoing treatment at the VA Medical Center in Atlanta, Georgia, for her respiratory symptoms, and because the most recent VA medical records associated with the claims file are dated in August 2013, the Board finds that all such records generated since that time should also be obtained on remand.  See 38 U.S.C.A. § 5103A(b)(1) (West 2002); 38 C.F.R. § 3.159(c)(1) (2013); see also Dunn v. West, 11 Vet. App. 462, 466-67 (1998); Bell v. Derwinski, 2 Vet. App. 611, 613 (1992).    

Accordingly, the case is REMANDED for the following actions:

(Please note, this appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2013).  Expedited handling is requested.)

1.  Obtain all records related to the Veteran's treatment for her service-connected respiratory disorder from the Atlanta, Georgia VA Medical Center, dated since August 23, 2013.  If such records are unavailable, the claims file should be clearly documented to that effect.  

2.  After the above development is completed, review the obtained records to determine if they identify any additional pertinent treatment providers who may have relevant records not presently associated with the claims file.  Following the receipt of any necessary authorizations from the Veteran, attempt to obtain all identified medical records.  All reasonable attempts to obtain such records should be made and documented.  This effort must include an initial request and, if the records are not received, at least one follow-up request.  If any records cannot be obtained after reasonable efforts have been made, issue a formal determination that such records do not exist or that further efforts to obtain such records would be futile, which should be documented in the claims file.  The Veteran must be notified of the attempts made and why further attempts would be futile, and allowed the opportunity to provide such records herself, as provided in 38 U.S.C.A. § 5103A(b)(2) and 38 C.F.R. § 3.159(e).

3.  After the development requested in items (1) and (2) are complete, schedule the Veteran for an examination with the examiner who completed the August 2013 VA Sinusitis, Rhinitis, and Other Conditions of the Nose, Throat, Larynx, and Pharynx Examination (or another examiner if the August 2013 examiner is unavailable) to assess the current nature, extent, and severity of her service-connected respiratory disorder, characterized as chronic sinusitis.  To the extent the Veteran's chronic sinusitis is subject to active and inactive stages (i.e., flare-ups), the examination should be conducted during an active stage, if reasonably practicable.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and Veterans Benefits Management System (VBMS) eFolders) should be made available to and reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

After conducting an examination of the Veteran and performing any clinically-indicated diagnostic testing, to include pulmonary function testing (PFT) if necessary, the examiner should identify and describe in detail all manifestations of the Veteran's service-connected chronic sinusitis.  In doing so, the examiner is asked to specifically identify and distinguish, to the extent possible, any symptoms (such as headaches, rhinitis, and/or bronchial asthma) associated with her service-connected chronic sinusitis from any symptoms associated with a different medical condition.    

The examiner should also specifically document the number of "non-incapacitating" episodes of sinusitis (i.e., episodes of sinusitis characterized by headaches, pain, tenderness, and crusting or purulent discharge) that the Veteran experiences per year.  In providing this opinion, the examiner's attention is directed to the Veteran's report that she now experiences at least six non-incapacitating episodes of sinusitis per year.  See Board Hearing Tr. at 12.  

Additionally, the examiner should specifically document the number of "incapacitating" episodes of sinusitis (i.e., episodes of sinusitis requiring prolonged (four to six weeks) antibiotic treatment and bed rest and treatment by a physician) that the Veteran experiences per year.  

Finally, the examiner should discuss the degree of occupational impairment attributable to the Veteran's service-connected chronic sinusitis.  In particular, the examiner should describe what types of employment activities would be limited because of the Veteran's service-connected disability, what types of employment would not be limited (if any), and whether any limitation on employment is likely to be permanent.  In doing so, the examiner is directed to the Veteran's assertions that, due in part to her chronic sinusitis, it is difficult to maintain employment as a physical trainer.  See March 2011 Board Hearing Tr. at 14, 16-17.   

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

4.  After the development outlined in items (1) through (3) is completed, schedule the Veteran for an appropriate examination to assess the impact of her service-connected disabilities on her ability to obtain and maintain employment.  

The entire claims file (i.e., both the paper claims file and any relevant medical records contained in the Veteran's Virtual VA and VBMS eFolders) should be made available to and reviewed by the clinician in conjunction with the examination, and it should be confirmed that such records were available for review. 

The examiner must comment on the effect of each of the Veteran's service-connected disabilities (i.e., migraine headaches; lumbar strain with degenerative joint disease and intervertebral disc syndrome; intervertebral disc syndrome of the left lower extremity associated with lumbar strain with degenerative joint disease and intervertebral disc syndrome; respiratory disorder, characterized as sinusitis; and digestive disorder, characterized as hemorrhoids) on her ability to work, disregarding the effects of any disabilities that are not service-connected.  The examiner should also indicate what functions/types of employment would be inconsistent with/precluded by each disability, and what types of employment, if any, would remain feasible despite the service-connected disabilities.  

A report of the examination should be prepared and associated with the Veteran's VA claims file.  A complete rationale must be provided for all opinions rendered.  In this regard, it is essential that the examiner carefully explain why and how all conclusions and opinions were reached.  If the examiner cannot provide the requested opinions without resorting to speculation, he or she should expressly indicate this and provide a supporting rationale as to why an opinion cannot be made without resorting to speculation.  

5.  Thereafter, and after undertaking any additional development deemed necessary, readjudicate the issues remaining on appeal, including entitlement to TDIU.  If any of the benefits requested remain denied, in whole or in part, the Veteran and her representative should be provided with a Supplemental Statement of the Case and be afforded a reasonable opportunity to respond.  The case should then be returned to the Board for further appellate review, if otherwise in order.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2012).



______________________________________________
NICOLE KLASSEN
Acting Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


